In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-481 CR

____________________


LARRY KOREY JIMENEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 3
Jefferson County, Texas

Trial Cause No. 244927




MEMORANDUM OPINION (1)
	On March 3, 2005, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  The appellant requested and received
an extension of time to file the record, but did not make payment arrangements for
preparation of the record.  It appears that the appellant is not entitled to proceed without
payment of costs.  Tex. R. App. P. 20.2.  There being no satisfactory explanation for the
failure to file the record, the appeal is dismissed for want of prosecution.  Tex. R. App.
P. 37.3(b).
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered May 25, 2005 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.